Citation Nr: 0429166	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  00-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

While a member of National Guard, the veteran had active duty 
for training from May 1960 to November 1960 and from January 
1962 to March 1962.  

A December 1987 decision by the Board of Veterans' Appeals 
(Board) denied service connection for an acquired psychiatric 
disorder, including PTSD.  A subsequent rating decision by 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO) in June 1991 denied service connection 
for an acquired psychiatric disorder, including PTSD.  The 
June 1991 rating decision became final as a result of the 
veteran's failure to file an appeal of the decision within 
one year after receiving notification thereof in July 1991.  

This appeal comes before the Board from a December 1999 
rating decision by the RO.  The veteran filed a notice of 
disagreement and after receiving a statement of the case in 
November 2000, the veteran perfected his appeal to the Board 
by timely filing a substantive appeal in December 2000.  

A hearing at which the veteran and his spouse testified 
before the undersigned Veterans Law Judge was conducted at 
the Central Office in Washington, D.C. in August 2004.  

As will be explained below, the Board is reopening the claim, 
but additional development is needed, and the appeal is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  A June 1991 rating decision denied service connection for 
an acquired psychiatric disorder, including PTSD, and the 
veteran did not file an appeal of the decision within one 
year after receiving notification of the decision in July 
1991.  

2.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD, has been submitted since the 
June 1991 rating decision.  


CONCLUSIONS OF LAW

1.  The June 1991 rating decision that denied service 
connection for an acquired psychiatric disorder, including 
PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 19.129 (1990); currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302 (2003).  

2.  New and material evidence regarding the issue of service 
connection for PTSD has been submitted since the June 1991 
rating decision, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim to reopen.  This is so because the Board 
is taking action favorable to the veteran by reopening his 
claim of entitlement to service connection for PTSD, and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Governing statutory and regulatory provisions stipulate that 
a claimant, or his or her representative, must file an appeal 
of an RO rating decision within one year from the date that 
agency mails notice of the determination to him or her.  
Otherwise, the determination becomes final and may be 
reopened only upon receipt of additional evidence, which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  Should such new and material evidence 
be presented or secured with respect to the claim, it shall 
be reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5103(A)(f), 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, the 
specified bases for the final disallowance must be considered 
in determining whether the new evidence is probative.  Id.  
Such evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

The veteran asserts that he has PTSD that is traceable to a 
traumatic and stressful event in service when he was stabbed 
in the left hand trying to protect himself from his Drill 
Sergeant who lunged at him with a bayonet.  He and his spouse 
presented testimony in support of his claim at an August 2004 
Central Office hearing.  

Service connection was denied for an acquired psychiatric 
disorder, including PTSD, by a June 1991 rating decision that 
was not appealed, and which, consequently, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1990); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302 (2003).  Therefore, the Board must 
determine whether new and material evidence has been received 
subsequent to the June 1991 rating decision sufficient to 
reopen the claim.  

The evidence of record at the time of the June 1991 rating 
decision included the veteran's service medical records, 
which showed that he received treatment for a bayonet wound 
to his left hand during training in September 1960.  

Postservice evidence considered by the June 1991 rating 
decision included several VA and private medical records, 
dated from 1963 to 1991, along with the veteran's statements 
and testimony at a September 1983 Central Office hearing 
before the Board in Washington, D.C.  The medical records, 
which included psychiatric examinations and evaluations, 
listed various diagnoses for the veteran's psychiatric 
symptomatology, none of which was PTSD.  

The June 1991 rating decision denied service connection on 
the basis that new and material evidence had not been 
presented.  The evidence submitted since the June 1991 rating 
decision includes the following: medical records considered 
by the Social Security Administration; a September 2000 lay 
statement from the veteran's spouse that described his 
ongoing problems with flashbacks of his traumatic bayonet 
injury to his left hand in service; a private medical 
statement from M. E. Perkins, M. D., a Diplomate in 
Psychiatry, who opined that the veteran had PTSD, which as an 
entity had been active as a chronic process since his 
military service; a December 2001 statement from a clinical 
social worker who indicated that the veteran exhibited 
classic PTSD symptoms; a July 2002 examination report from a 
VA psychologist who stated that the available records did not 
appear to clearly support a diagnosis of PTSD secondary to 
service; VA hospitalization records, dated in August 2002, 
that included a diagnosis of prolonged PTSD; and a transcript 
of the veteran's August 2004 Central Office hearing, in which 
he described the stabbing incident in service and his current 
psychiatric treatment from VA.  

In reviewing the evidence submitted since the June 1991 
rating decision in the light most favorable to the veteran, 
the Board finds that it is new because it has not been 
previously considered by VA, and it shows he has continued to 
be diagnosed with psychiatric disability.  Moreover, the 
Board finds this evidence to be material because a private 
psychiatrist has diagnosed the veteran with PTSD and a VA 
hospitalization record noted that the veteran had prolonged 
PTSD.  At the time of the June 1991 rating decision, the 
veteran had not been diagnosed with PTSD.  Therefore, this 
new evidence must be considered to fairly adjudicate the 
claim.  Accordingly, the Board reopens the claim of 
entitlement to service connection for PTSD, on the basis that 
the veteran has submitted new and material evidence.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  However, 
the Board believes that additional evidence must be obtained 
before it can render a decision regarding the claim.  

ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD, the appeal is granted.




REMAND

At his August 2004 Central Office hearing, the veteran 
identified the VA psychiatrist from whom he was currently 
receiving VA treatment for PTSD.  Review of the claims file 
does not show that any medical records from the identified VA 
psychiatrist have been associated with the claims file.  An 
attempt to obtain them should be accomplished.  


Accordingly, the veteran's claim is remanded to the RO for 
the following actions:  

1.  Ensure that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other applicable legal 
precedent.  Particularly, the veteran should be 
notified of what evidence VA will develop, and what 
evidence he must furnish.  

2.  Contact the veteran and request that he provide 
the specific names of the VA medical facilities 
where he has received psychiatric treatment since 
1999.  Thereafter, contact the VA medical 
facilities identified and request copies of all 
treatment records for the veteran, particularly 
those records identified by the veteran at the 
August 2004 Central Office hearing.  All records 
obtained should be associated with the claims file.  

3.  After the above requested actions have been 
completed, re-adjudicated the claim.  If the 
benefit sought on appeal remains denied, furnish 
the veteran and his representative with a 
supplemental statement of the case, and permit them 
an appropriate period of time to respond.  
Thereafter, return the case to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



